Title: To George Washington from Major John Clark, Jr., 3 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Trumbals 3rd Decr 1777, 1 oClock P.M.

Col: Laurens Letter came to hand this morning.
I am sorry a Guard of Militia under the Command of Colonel Warner took up one of my Friends going into Philada which has prevented my getting some very material intelligence as I had formed a channel

through which every thing in that way wou’d have come with secrecy & for that purpose had sent a little provision to my Correspondent in Philada from whom I herewith send you an extract of a Letter just from the City & you will observe what necessity there was for so doing—“We are pretty well of as yet, have a barrell of good Flower & some Potatoes—Money is very ill to be got—numbers of People in Town will take no paper Money of any Currency—Brigadier General Pattison,✻ has taken your new Shop Yard & Stable for his Cattle & live Stock, there’s a Centry placed over them & no fire or Candle allowed some of his principal Officers is quarter’d in Falconers ‡ new Houses & I have a Young Scotch Officer quartered on me.”
The Enemy are in motion have a number of flat bottom’d Boats on Carriages & Scantling—& are busy pressing Horses & Waggons—no persons permitted to come out except those on whom they can depend—they were busy this morning—I have ordered the person to be discharged & hope you will approve of the plan I had adopted—the impropriety of communicating it to you by Letter will plead my excuse—and I am under every circumstance Your Excellency’s faithful

Jno. Clark Junr



               
                  ✻ Second Street
                  }
                  on the Hill
               
               
                  ‡ Shippen Street
               
            

